ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1954-12-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

VOTING PROCEDURE ON QUESTIONS
RELATING TO REPORTS AND PETITIONS
CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA
(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 14th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

PROCEDURE DE VOTE APPLICABLE AUX
RAPPORTS ET PETITIONS RELATIFS AU
TERRITOIRE DU SUD-OUEST AFRICAIN
(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 DECEMBRE 1954
This Order should be cited as follows :
“Voting procedure on questions relating to reports and petitions
concerning the Territory of South-West Africa,
Order of December rath, 1954: 1.C.]. Reports 1954, p. 113.”

La présente ordonnance doit étre citée comme suit:
« Procédure de uote applicable aux rapports et pétitions relatifs au
territoire du Sud-Ouest africain,
Ordonnance du 14 décembre 1954: C. I. J. Recuetl 1954, p. II3.»

 

Sales number 128
N° de vente:

 

 
1954
December 14th
General List :

No. 24

113

INTERNATIONAL COURT OF JUSTICE

YEAR 1954

December 14th, 1954

VOTING PROCEDURE ON QUESTIONS
RELATING TO REPORTS AND PETITIONS
CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA
(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

having regard to Article 66, paragraph 2, of the Statute of the
Court ;

Whereas on November 23rd, 1954, the General Assembly of the
United Nations adopted a resolution requesting the International
Court of Justice to give an advisory opinion on the following ques-
tions :

(a) Is the following rule on the voting procedure to be followed
by the General Assembly a correct interpretation of the
advisory opinion of the International Court of Justice of
II July 1950:

“Decisions of the General Assembly on questions relating
to reports and petitions concerning the Territory of South-
West Africa shall be regarded as important questions
within the meaning of Article 18, paragraph 2, of the
Charter of the United Nations.” ?

(b) If this interpretation of the advisory opinion of the Court
is not correct, what voting procedure should be followed
by the General Assembly in taking decisions on questions
relating to reports and petitions concerning the Territory
of South-West Africa ?
II4 S.-W. AFR.: VOTING PROC. (ORDER OF I4 XII 54)

Whereas certified true copies of the English and French texts of
the aforesaid resolution of the General Assembly were transmitted
to the Court by a letter of the Secretary-General of the United
Nations dated December 2nd, 1954, and filed in the Registry on
December 6th, 1954;

Fixes March 15th, 1955, as the time-limit within which written
statements may be submitted by any State entitled to appear before
the Court or any international organization considered by the Presi-
dent as likely to be able to furnish information on the questions
referred to the Court ;

Reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of December,
one thousand nine hundred and fifty-four.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LôPEz OLIVAN,
Registrar.
